           Case 1:19-cv-01727-JLT Document 15 Filed 06/16/20 Page 1 of 1



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   LY THI TRAN,                     )                  Case No.: 1:19-cv-1727 - JLT
                                      )
12            Plaintiff,              )                  ORDER GRANTING THE COMMISSIONER’S
                                      )                  REQUEST FOR AN EXTENSION OF TIME
13       v.                           )
14                                    )                  (Doc. 14)
     COMMISSIONER OF SOCIAL SECURITY,
                                      )
15            Defendant.              )
                                      )
16                                    )

17          The parties have stipulated for the Commissioner to have an extension of thirty days to serve a
18   response to Plaintiff’s confidential brief. (Doc. 14) Notably, the Scheduling Order provides for a
19   single extension of thirty days by stipulation of the parties (see Doc. 5 at 3), and the requested
20   extension complies with the terms of the Scheduling Order. Accordingly, the Court ORDERS:
21          1.      The request for an extension of time (Doc. 14) is GRANTED; and
22          2.      The Commissioner SHALL file serve a response no later than July 17, 2020.
23
24   IT IS SO ORDERED.
25      Dated:     June 16, 2020                                /s/ Jennifer L. Thurston
26                                                      UNITED STATES MAGISTRATE JUDGE

27
28
